OPINION OF THE COURT
Per Curiam.
On June 18, 1996, the respondent pleaded guilty in the Supreme Court, Kings County, to the crime of conspiracy in *186the second degree, a class B felony, in violation of Penal Law § 105.15. On June 28, 1996, the respondent was sentenced to a term of incarceration of 28 months to seven years.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Rosenblatt, Miller, O’Brien and McGinity, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Paul Plust, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Paul Plust, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.